Exhibit 10.2

 



EXECUTIVE EMPLOYMENT AGREEMENT

 

THIS EXECUTIVE EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered
effective as of March 24, 2015 (“Effective Date”), between Car Charging Group,
Inc. a Nevada corporation, (the “Company”), whose principal place of business is
1691 Michigan Avenue, Suite 601, Miami Beach, Florida 33139 and Ira Feintuch, an
individual (the “Executive”), whose address is 4106 N. 48th Terrace, Hollywood,
FL 33021.

 

RECITALS

 

A.                The Company, through its Affiliates and subsidiaries, sells,
installs, and maintains electric vehicle charging stations located on municipal
or privately owned real property within designated areas throughout the United
States and abroad (the “Business”).

 

B.                 The Executive is an individual with extensive experience in
the EV charging industry as well as the Company and the Company wishes to employ
Executive as its Chief Operating Officer.

 

NOW, THEREFORE, in consideration of the mutual agreements herein made, the
Company and the Executive hereby agree as follows:

 

1.       EMPLOYMENT. The Company hereby agrees to employ Executive and Executive
hereby accepts such employment in his capacity of Chief Operating Officer, upon
the terms and conditions hereinafter set forth. The Company may also direct that
the Executive serve as a member of its or its Affiliates’ Boards. In the event
of service on any Board, the Executive may receive additional compensation,
consistent with that received by other employees that are Board Members. The
Company may also direct Executive to perform such duties for other entities
which are now or may in the future be affiliated with the Company and its
Affiliates, subject to the limitation that Executive’s overall time commitment
is comparable to similarly situated executives. Executive shall serve the
Company and the Affiliates exclusively, faithfully, diligently and to the best
of his ability; however, nothing shall restrict Executive from participation in
charitable endeavors. Executive agrees during the Term (as hereinafter defined)
of this Agreement to devote all of his full-time business efforts, attention,
energy and skill to the performance of his employment to furthering the interest
of the Company and the Affiliates. During the Term (including any renewals
thereof) as defined, herein Executive shall have such duties and
responsibilities commensurate with said position. For purposes of this
Agreement, “Affiliate” with respect to either Party, shall mean any entity which
directly or indirectly controls or is controlled by, or is under common control
with that Party

 

2.       COMPENSATION/BENEFITS.

 

a.       Salary. Company shall pay Executive a base salary (the “Base Salary”),
Two Hundred Fifty Thousand Dollars ($250,000) per year paid in accordance with
the Company’s payroll policies and procedures for all employees.

 

b.      Equity Compensation. Executive shall be entitled to receive the
following Company securities as follows:

 

(i)1,000,000 shares of Series A Convertible Preferred Stock, payable 50% upon
signing of this Agreement and 50% on the one (1) year anniversary of this
Agreement;

 



Page 1 of 11

 

  

(ii)1,500 shares of Series C Convertible Preferred Stock, payable 50% upon
signing of this Agreement and 50% on the one (1) year anniversary of this
Agreement;

 

(iii)1,500,000 shares of Common Stock, payable 50% upon signing of this
Agreement and 50% on the one (1) year anniversary of this Agreement.

 

c.       Employee Benefits. The Executive shall be entitled to participate in
all benefit programs of the Company currently existing or hereafter made
available to executives and/or other executive employees, including, but not
limited to, pension and other retirement plans, including any 401K Plan, group
life insurance, dental insurance, medical insurance, sick leave, vacation and
holidays. The Company shall additionally pay all costs associated with standard
medical coverage for Executive consistent with Executive’s historical coverage.

 

d.      Key Man Insurance. The Company may elect to obtain a Key Man term
insurance policy on the Executive and the Company will be named the
payee/beneficiary on such policy.

 

e.       Paid Time Off. The Company provides a flexible Paid Time Off (“PTO”)
program that will allow Executive to use PTO for absences due to illness,
vacation or personal need. The amount of PTO Executive will be granted will be
25 days, or 200 PTO hours, based upon an eight hour work-day.

 

(i)Upon the termination or expiration of Executive's employment by Company under
this Agreement, Executive shall not be entitled to compensation for any
unutilized PTO.

 

f.       Business Expense Reimbursement. The Executive shall be entitled to
receive reimbursement for all reasonable, out-of-pocket expenses incurred and
approved by the Company.

 

g.      Automobile and Telephone. The Executive shall be entitled to use a
Company-owned automobile and telephone for use by Executive for day-to-day
employment activities. Executive shall be responsible for any and all gasoline /
charging expenses incurred for non-work related use and any international
telephone expenses shall be approved by the Company.

 

h.      Warrants and Options. Any and all options or warrants awarded to the
Executive (or an Affiliate of Executive) to acquire the Company’s common stock
which are held as of the Effective Date shall have a minimum term of three (3)
years from the Effective Date. All Company securities held by Executive as of
the date of this Agreement are listed on Schedule A attached hereto.

 

i.        Fundamental Transaction.  If, at any time prior to the one (1) year
anniversary of this Agreement, (A) the Company effects any merger or 
consolidation  of the Company with or into another entity, (B) the Company,
directly or indirectly, effects any sale, assignment, transfer, conveyance or
other disposition of all or substantially all of its assets in one or
a series of related transactions,  (C) any tender offer
or exchange offer (whether by the Company or another entity) is completed
pursuant to which holders of Common Stock are permitted to tender or exchange
their shares for other securities, cash or property, or (D) the Company effects
any reclassification of the Common Stock or any compulsory share exchange
pursuant to which the Common Stock is effectively converted into or
exchanged for other securities, cash or property (in any such case, a
“Fundamental  Transaction”), then all Equity Compensation due pursuant to
Section 2(b) not yet vested hereunder shall be deemed to have vested immediately
prior to the consummation of such Fundamental Transaction.

 



Page 2 of 11

 

  

j.        Bonus and Performance Bonus. Executive may receive a performance-based
annual bonus in the form of cash or securities, at the discretion of the
Company’s Executive Committee, or pursuant to one or more written incentive
plans adopted by the Board of Directors of the Company.

 

3.       TERM. The Term of employment hereunder will commence on the date
hereof, and end three (3) years from the Effective Date (the “Initial Term”),
subject to termination as set forth herein. The Term shall automatically renew
(“Renewal Term”) for successive a one (1) year terms, unless written
notification is provided no less than sixty (60) days prior to the expiration of
the then-current Renewal Term.

 

4.       DEATH, DISABILITY AND TERMINATION.

 

a.       Death. In the event of the death of the Executive during the Term or
the Renewal Term of the Agreement, accrued salary and expense reimbursement
payments shall be paid to the Executive’s designated beneficiary. Otherwise,
death terminates this Agreement.

 

b.      Disability. In the event of the Executive’s Disability, as hereinafter
defined, below, Disability terminates this agreement.

 

(i)“Disability” for the purposes of this Agreement, shall be deemed to have
occurred in the event (a) the Executive is unable by reason of sickness or
accident to perform the Executive’s duties under this Agreement for a cumulative
total of twelve (12) weeks within any one calendar year or (b) the Executive is
unable to perform Executive’s duties for ninety (90) consecutive days or (c) the
Executive has a guardian of the person or estate appointed by a court of
competent jurisdiction. Termination due to disability shall be deemed to have
occurred upon the first day of the month following the determination of
disability as defined in the preceding sentence.

 

(ii)Anything herein to the contrary notwithstanding, the term “disability”
hereunder may be superseded by the definitions set forth in any disability
insurance obtained by the Company to allow for coverage of Executive. Further,
if following a termination of employment hereunder due to disability as provided
in the preceding paragraph, the Executive becomes reemployed, whether as an
Executive or a consultant, any salary continuation due to the Executive
hereunder or pursuant to any insurance policy shall terminate effective on the
commencement date of such reemployment.

 

c.Termination by the Company for Cause.

 

(i)Nothing herein shall prevent the Company from immediately terminating
Executive’s employment for Cause (as hereinafter defined). Upon such termination
for Cause, the Executive shall only continue to receive accrued salary for the
period ending with the date of such termination as provided in this
Section 4(c). Further, any rights and benefits the Executive may have in respect
of any other compensation shall be automatically forfeited upon such termination
for Cause.

 

(ii)“Cause” shall mean a determination in good faith by the Board of Directors
of the Company, coupled with demonstrable proof and/or reasonable findings of
fact to substantiate that (i) the Executive has intentionally committed an act
of fraud, embezzlement, theft or any other material violation of law that occurs
during or in the course of this Agreement with the Company; (ii) the Executive
has willfully and intentionally damaged the Company, monetarily or otherwise;
(iii) the Executive has intentionally disclosed the Company’s Confidential
Information or breached the Non-Disclosure and/or Non-Use provisions hereunder;
(iv) the Executive has intentionally engaged in any competitive activity which
would constitute a breach of his obligations under this Agreement; (v) the
Executive has continuously failed and/or refused to comply with reasonable
instructions or directives from the Company.

 



Page 3 of 11

 

  

d.      Termination by the Company Other Than for Cause. The foregoing
notwithstanding, the disinterested members of the Company’s Executive Committee
may terminate the Executive’s employment for whatever reason it deems
appropriate; provided, however, in the event such termination is not based upon
Cause, or if Executive’s employment is terminated under this Section 4(d), the
Company shall continue to be obligated to pay to Executive his Salary for nine
(9) months after written notice of termination (“Severance Payment”). In the
event this Agreement is terminated by the Company for any reason other than for
Cause prior to the first anniversary of this Agreement, in addition to any
Severance Payment owed, the securities payable pursuant to Section 2(b) above
shall vest immediately.

 

5.       COVENANT NOT TO COMPETE. Executive acknowledges and recognizes the
highly competitive nature of Company’s Business and that the goodwill and
business strategy of the Company, constitutes a substantial asset of the
Company. Executive further acknowledges and recognizes that during the course of
the Executive’s employment, Executive has and will continue to receive specific
knowledge of Company’s Business, access to trade secrets and Confidential
Information (as defined in Section 6), participate in business acquisitions and
decisions, and that it would be impossible for Executive to work for a
competitor without using and divulging this valuable confidential information.
Executive further acknowledges that Company is without an adequate remedy at law
in the event this covenant is violated and that this covenant not to compete is
an independent covenant within this Agreement. This covenant shall survive this
Agreement and shall be treated as an independent covenant for the purposes of
enforcement and shall apply regardless of whether Executive’s employment is
terminated with Cause as provided in Section 4(c) above, or if Executive’s
employment is terminated without Cause under Section 4(d) hereof. The Executive
recognizes that the terms of this covenant are reasonable and necessary for the
protection of the Company’s business because the value of Executive’s services
will be enhanced by his association with the Company. Accordingly, Executive
agrees to the following:

 

a.       During the Term of this Agreement and for a period of nine (9) months
after termination of the Executive’s employment under this Agreement or any
renewal or extension thereof (the “Restricted Period”), provided the Company is
not in breach of its obligations to Executive, including, but not limited to the
Severance Payments and any payments of past due compensation, for whatever
reason and anywhere within the United States of America and any geographical
area in which the Company was doing business prior to the date of termination
hereof (the “Restricted Area”), Executive will not individually or in
conjunction with others, directly or indirectly engage in any business
activities, whether as an officer, director, proprietor, employer, employee,
partner, independent contractor, investor (other than as a passive holder of
less than two percent (2%) of the outstanding capital stock of a publicly traded
corporation), consultant, advisor, agent or otherwise (except with the approval
of the Board of Directors).

 

b.      During the Restricted Period and within the Restricted Area, Executive
will not, indirectly or directly, compete with the Company by soliciting,
inducing or influencing any of the Company’s customers that have a business
relationship with the Company at any time during the Restricted Period to
discontinue or reduce the extent of such relationship with the Company (except
with the consent of the Board of Directors).

 



Page 4 of 11

 

  

c.       That during the Restricted Period and within the Restricted Area,
Executive will not (a) directly or indirectly recruit any employee of the
Company to discontinue such employment relationship with the Company, or
(b) employ or seek to employ, or cause to permit any business which competes
directly or indirectly with the Business of the Company (the “Competitive
Business”) to employ or seek to employ for any Competitive Business any person
who is then (or was at any time within six (6) months prior to the date
Executive or the Competitive Business employs or seeks to employ such person)
employed by the Company.

 

d.      That during the Restricted Period, Executive will not interfere with,
disrupt, or attempt to disrupt any past or present relationship contractual or
otherwise, between the Company and any of the Company’s employees.

 

6.       NON-DISCLOSURE OF CONFIDENTIAL INFORMATION

 

a.       Executive acknowledges that the Company’s: (1) trade secrets, private
or secret processes, methods and ideas, as they exist from time to time, patents
and information concerning the Company’s services, business records and plans,
inventions, acquisition strategy, price structure and pricing, discounts, costs,
computer programs and listings, source code and/or subject code, copyright,
trademark, proprietary information, formulae, protocols, forms, procedures,
training methods, development/technical information, know-how, show-how, new
product and service development, advertising budgets, past, present or planned
marketing, activities and procedures, method for operating the Company’s
Business, credit and financial data concerning the Company’s customers,
marketing and (2) advertising, promotional and sales strategies, sales
presentations, research information, revenues, acquisitions, practices and plans
and information which is embodied in written or otherwise recorded form, and
other information of a confidential nature not known publicly or by other
companies selling to the same markets and specifically including information
which is mental, not physical (collectively, the “Confidential Information”) are
valuable, special and unique assets of the Company, access to and knowledge of
which have been provided to Executive by virtue of Executive’s association with
the Company. In light of the highly competitive nature of the industry in which
the Company’s business is conducted, Executive agrees that all Confidential
Information, heretofore or in the future obtained by Executive as a result of
Executive’s association with the Company shall be considered confidential.

 

b.      The Executive agrees that the Executive shall (1) hold in confidence and
not disclose or make available to any third party any Confidential Information
obtained directly or constructively from the Company, unless so authorized in
writing by the Company; (2) exercise all reasonable efforts to prevent third
parties from gaining access to the Confidential Information; (3) not use,
directly or indirectly the Confidential Information except in order to perform
the Executive’s duties and responsibilities to the Company; (4) restrict the
disclosure or availability of the Confidential Information to those who have
read and understood this Agreement and who have a need to know the information
in order to achieve the purposes of this Agreement without the prior consent of
the Company; (5) not copy or modify any Confidential Information without prior
written consent of the Company, provided, however, that such limitation on
copying or modification of any Confidential Information does not include any
modifications or copying which would otherwise prevent the Executive from
performing his duties and responsibilities to the Company; (6) take such other
protective measures as may be reasonably necessary to preserve the
confidentiality of the Confidential Information; and (7) relinquish, and require
all of its employees to relinquish, all rights it may have in any matter, such
as drawings, documents, models, samples, photographs, patterns, templates,
molds, tools or prototypes, which may contain, embody or make use of the
Confidential Information, promptly delivery to the Company any such matter as
the Company may direct at any time, and not retain any copies or other
reproductions thereof.

 



Page 5 of 11

 

  

c.       Executive further agrees (1) that Executive shall promptly disclose in
writing to the Company all ideas, inventions, improvements and discoveries which
may be conceived, made or acquired by Executive as the direct or indirect result
of the disclosure by the Company of the Confidential Information to Executive;
(2) that all such ideas, inventions, improvements and discoveries conceived,
made or acquired by Executive, alone or with the assistance of others, relating
to the Confidential Information in accordance with the provisions hereof shall
belong to the Company and that Executive shall not acquire any intellectual
property rights in the ideas under this Agreement except the limited right to
use set forth in this Agreement; (3) that Executive shall assist in the
preparation and execution of all applications, assignments and other documents
which the Company may deem necessary to obtain patents, copyrights and the like
in the United States and in jurisdictions foreign thereto, and to otherwise
protect the Company.

 

d.      Excluded from the Confidential Information, and therefore not subject to
the provisions of this Agreement, shall be any information which the Executive
can show (1) at the time of disclosure, is in the public domain as evidenced by
printed publications; (2) after the disclosure, enters the public domain by way
of printed publication through no fault of the Executive; (3) by written
documentation was in his possession at the time of disclosure and which was not
acquired directly or indirectly from the Company; or (4) by written
documentation was acquired, after disclosure, from a third party who did not
receive it from the Company, and who had the right to disclose the information
without any obligation to hold such information confidential. The foregoing
exceptions shall apply only from and after the date that the information becomes
generally available to the public or is disclosed to the Executive by a third
party, respectively. Specific information shall not be deemed to be within the
foregoing exceptions merely because it is embraced by more general information
in the public domain. Additionally, any combination of features shall not be
deemed to be within the foregoing exceptions merely because individual features
are in the public domain. If the Executive intends to avail himself of any of
the foregoing exceptions, the Executive shall notify the Company in writing of
his intention to do so and the basis for claiming the exception.

 

e.       Upon written request of the Company, Executive shall return to the
Company all written materials containing the Confidential Information. Executive
shall also deliver to the Company written statements signed by Executive
certifying all materials have been returned within five (5) days of receipt of
the request.

 

7.       SALES RESTRICTIONS. Until such time as Executive has sold all of the
Bleed-Out Shares, Executive shall have the right, in aggregate, to sell, dispose
or otherwise transfer the Bleed-Out Shares without restriction, up to ten
percent (10%) of the average daily volume of the Company’s common shares traded
over the most recent thirty (30) day period during which the Company’s SEC
filings were complete and current immediately preceding such days trading (the
“30 Day Rolling Period”).

 

a.       By way of example only and for the avoidance of doubt, assuming the
Company is current in its filings, on March 20, 2015, Executive would be able to
trade 5% of the average daily volume of Company shares calculated using the “30
Day Rolling Period” immediately preceding March 20, 2015 , which, if the Company
files its presently outstanding quarterly report on March 16, 2015, the relevant
30 Day Rolling Period would then be October 20, 2014 – November 14, 2015 and
March 16, 2015 – March 19, 2015. For purposes of this Section 7, “Bleed Out
Shares”, are defined as any shares acquired pursuant hereto, or issued upon
conversion of securities acquired pursuant hereto, options, warrants, or other
rights to purchase the Shares or any other security of the Company which
Executive owns or has a right to acquire as of the date hereof (collectively,
the “Bleed-Out Shares”).

 



Page 6 of 11

 

  

b.      Any subsequent issuance to and/or acquisition by Executive of common
shares or options or instruments convertible into common shares will be subject
to the provisions of this Section 7.

 

c.       Until such time as Executive has sold all of the Bleedout Shares, upon
request from the Company, Executive shall deliver to the Company a written
statement detailing all sales, transfers or other transactions of the Company’s
securities and (ii) Executive’s current holdings of Company securities.

 

d.      Permitted Transfers. Notwithstanding the foregoing restrictions on
transfer, Executive may, at any time and from time to time, transfer the
Bleedout Shares (i) as bona fide gifts or transfers by will or intestacy, (ii)
to any trust for the direct or indirect benefit of the undersigned or the
immediate family of the Warrant Holder, provided that any such transfer shall
not involve a disposition for value, (iii) to a partnership which is the general
partner of a partnership of which Warrant Holder is a general partner, or (iv)
make a gift of to an organization exempt from taxation under Section 501(c)(3)
of the Internal Revenue Code of 1986, as amended provided, that, in the case of
any gift or transfer described in clauses (i), (ii), (iii) or (iv), each donee
or transferee agrees in writing to be bound by the terms and conditions
contained herein in the same manner as such terms and conditions apply to the
undersigned so that in the aggregate, no more than the number of Bleedout Shares
allowable under Section 5.1 above may be transferred on a given day, except in
accordance with the terms hereof. For purposes hereof, “immediate family” means
any relationship by blood, marriage or adoption, not more remote than first
cousin.

 

e.       Ownership. Until such time as Executive has sold the shares in
question, Executive shall retain all rights of ownership in the Bleedout Shares,
including, without limitation, voting rights and the right to receive any
dividends that may be declared in respect thereof.

 

f.       Company and Transfer Agent. The Company is hereby authorized to
disclose the existence of this Agreement to its transfer agent. Company and its
transfer agent are hereby authorized to decline to make any transfer of the
Bleedout Shares if such transfer would constitute a violation or breach of this
Agreement.

 

g.      Survival. The provisions of this Section 7 shall survive the expiration
or earlier termination of: (i) this Agreement, and/or (ii) Executive’s
employment, whether with or without Cause, or due to death or Disability.

 

h.      Financing Lock-Up Agreement. Executive additionally agrees to execute
and return that certain Lockup Agreement (the “Lockup”) required of all
executive officers and directors of the Company pursuant to the Company’s most
recent round of financing. For the avoidance of doubt, during the term of the
Lockup, the restrictions contained therein shall prevail over any conflicting
sales restriction obligations in this Agreement. Upon the expiration or
termination of the Lockup, the sales restrictions contained in this Agreement
shall remain in full force and effect and, in the event of a conflict between
the sales restriction provisions of this Agreement and any other agreement to
which Executive and the Company are parties, the terms stated herein shall
prevail.

 



Page 7 of 11

 

 



8.       AMENDMENTS. This Agreement shall not be modified or amended except by
written agreement duly executed by the parties hereto.

 

9.       HEADINGS. All sections and descriptive headings of this Agreement are
inserted for convenience only, and shall not affect the construction or
interpretation hereof.

 

10.     COUNTERPARTS. This Agreement may be executed in any number of
counterparts, each of which, when executed and delivered, shall be an original;
but all counterparts shall together constitute one and the same instrument.

 

11.     ENTIRE AGREEMENT. This Agreement constitutes the final understanding and
agreement between the parties with respect to the subject matter hereof and
supersedes all prior negotiations, understandings and agreements between the
parties, whether written or oral. The foregoing notwithstanding, the parties
expressly agree and acknowledge that that certain Car Charging Group, Inc.
Fee/Commission Agreement dated November 17, 2009 between the parties shall
remain in full force and effect in accordance with its terms. Nothing in this
Agreement will prevent or restrict Executive from serving on the Board of
Directors of public or private companies and receiving compensation from such
service.

 

12.     GOVERNING LAW. This Agreement is to be construed and enforced according
to the laws of the State of Florida.

 

13.     CONSTRUCTION.

 

a.       This Agreement shall not be construed more strictly against one party
than the other, merely by virtue of the fact that it may have been prepared by
counsel for one of the parties, it being recognized that both Company and
Executive have contributed substantially and materially to the negotiation and
preparation of this Agreement.

 

b.      In construing this Agreement, the singular shall include the plural and
the plural shall include the singular, and the use of any gender shall include
every other and all genders.

 

14.     VENUE. Venue in any action arising from this Agreement shall be in
Miami-Dade County, Florida.

 

15.     SEVERABILITY. Inapplicability or unenforceability of any provision of
this Agreement shall not limit or impair the operation or validity of any other
provision of this Agreement or any such other instrument.

 

16.     NON-ASSIGNABILITY. This Agreement is personal in nature and not
assignable by any party hereto, except that the Company may assign this
Agreement to an Affiliate.

 

17.     BINDING EFFECT. This Agreement shall be binding upon and inure to the
benefit of the parties, its successors, transferees and assigns.

 



Page 8 of 11

 

 



18.     PAYMENT OF COSTS AND LEGAL FEES UPON BREACH.  In the event of a breach
by Executive of the terms of this Agreement, Executive shall be responsible to
pay all reasonable costs, fees and expenses (including reasonable attorney fees)
incurred in connection with the exercise or enforcement of any of the Company’s
rights, powers or remedies pursuant to this Agreement and directly connected to
such material breach, (including in all trial, bankruptcy and appellate
proceedings) regardless of whether or not suit is filed.  In the event suit is
filed, Executive shall be required to pay the Company’s costs and reasonable
legal fees for such material breach if the Company’s claim and/or claims is/are
upheld by an Order of the Court prior or subsequent to trial or by stipulation
or other settlement document whereby the Company prevails on any and/or all of
its claims against Executive.

 

19.     RIGHT TO WORK.  For purposes of federal immigration law, Executive will
be required to provide to the Company documentary evidence of Executive’s
identity and eligibility for employment in the United States.  Such
documentation must be provided to the Company within five (5) business days of
the date of this Agreement or this Agreement may be terminated for Cause.

 

20.     NO CONFLICTING OBLIGATIONS. Executive represents and warrants to the
Company that he is under no obligations or commitments, whether contractual or
otherwise, that are inconsistent with his obligations under this
Agreement. Executive further represents and warrants to the Company that he has
returned all property and confidential information belonging to any prior
employer.

 

- SIGNATURE PAGE TO FOLLOW -

 



Page 9 of 11

 




 



IN WITNESS WHEREOF, the parties have executed this Agreement as of the Effective
Date in Miami-Dade County, Florida.

 



          Car Charging, Inc.           By:       Name:   Michael D. Farkas  
Its:    Chief Executive Officer                   EXECUTIVE           By:      
Name:   Ira Feintuch        



 



Page 10 of 11

 

Schedule A

 

Company Securities

 



  Grant Date # of Option Exercise Price Expiration Date Ira Feintuch 12/28/2012
600,000 $1.46 03/24/2018 Ira Feintuch 8/26/2013 686,665 $1.28 03/24/2018 Ira
Feintuch 5/14/2014 210,000 $1.00 03/24/2018

 

 

 

 

Page 11 of 11

